DETAILED ACTION

Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) with international application PCT/JP2018/042128. Accordingly, the earliest effective filing date was recognized as 11/14/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The title of the invention has been changed to the following: BACKLIGHT APPARATUS INCLUDING FIXING MEMBER


Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record is Ueyama (US 20100195351 A1) in view of Hosoki (US 20160381317 A1; found as Cite No 2 in the IDS filed on 05/13/2021). The closest prior art for record fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a backlight chassis arranged facing the rear surface of the light source substrate as set forth in the claim. An analysis of the claim limitation as compared with the disclosure of Ueyama and teaching of Hosoki is given below.
Ueyama discloses a backlight apparatus (shown in at least Fig 3 and described below) comprising: 
a light guiding plate (light guide plate 22) having a front surface (surface facing optical sheets 25), a rear surface (surface facing reflection plate 24), and an end face (end facing) connecting the front surface and the rear surface; 
a light source portion (LEDs 23) comprising a plate-shaped light source substrate (shown in Fig 3 of Ueyama with the examiner’s annotations below) having a front surface (surface mounting the light source, shown in Fig 3 below) and a rear surface (surfacing facing the connection portion, shown in Fig 3 below), and a light source provided on the light source substrate so as to face the end face of the light guiding plate (shown in Fig 3, below); 

a fixing member (upper chassis 21a and lower chassis 21b) to sandwich and fix the light guiding plate (22), the light source substrate, and the backlight chassis (26) in a thickness direction of the light guiding plate (shown in Fig 3, below), wherein the fixing member (21a and 21b) has 
a first sandwiching portion having a first portion (21a) facing the front surface of the light guiding plate (shown in Fig 3), at least a part of the first portion being in contact with the front surface of the light guiding plate (shown in Fig 3); 
a second sandwiching portion (21b excluding the connection portion shown in Fig 3, below) having a second portion facing the rear surface of the backlight chassis (shown in Fig 3, below), at least a part of the second portion being in contact with the rear surface of the backlight chassis (shown in Fig 3, below); and 
a connecting portion connecting the first sandwiching portion and the second sandwiching portion (shown in Fig 3b, below).
Figure 3 of Ueyama with the examiner's annotations

    PNG
    media_image1.png
    470
    649
    media_image1.png
    Greyscale

Ueyama does not disclose the light source substrate extending substantially parallel to the rear surface of the light guiding plate, rather Ueyama discloses the light source extending substantially perpendicular to the rear surface of the light guide plate for the purpose of mounting a light source proximate to the to the end face of a light guide plate as shown in Fig 3 of Ueyama, above.
In at least Fig 3 and ¶ 0063, Hosoki a light source substrate (first LED substrate 25A and second LED substrate 25B) extending both substantially parallel (extension of 25B) and perpendicular (extension of 25A) to the rear surface of a light guide plate (to opposite surface 18C) for the purpose of mounting a light source proximate to the to the end face of a light guide plate (evident by the configuration shown in Fig 3).
Since prior art taught equivalence is prima facie case of obviousness (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the light source substrate of Ueyama as having an 
Ueyama does not disclose the backlight chassis arranged facing the rear surface of the light source substrate. 
Therefore the claim is novel.
In Fig 3, Hosoki teaches a backlight chassis (chassis 15) facing the rear surface of light source substrate (both first and second LED substrates 25A and 25B, respectively).

However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight chassis of Ueyama according to the teachings of Hosoki since the backlight chassis Ueyama and Hosoki for the at least the reasons that Hosoki lacks a fixing member that is analogous in configuration to Ueyama. 
Further, outside of hindsight reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight chassis of Ueyama by a backlight chassis of another reference that teaches the claim limitations since such a configuration would not lead to any significant expected benefits and destroy the invention of Ueyama at worst. 
Therefore the claim is non-obvious.
Re Claims 3-7:
The claims are allowed due to their dependence on base claim 1.



Conclusion
The prior art made of record, below, but not described above is considered pertinent to applicant's disclosure.
Lee et al (US 20150234111 A1) discloses an elastic fixing member.
Hamada (US 20100027291 A1) discloses a fixing member that sandwiches a backlight chassis and light guide plate.
Hamada (US 20100073959 A1) discloses a fixing member that sandwiches a backlight chassis and light guide plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875